Exhibit 10.3

WAIVER AND STANDSTILL AGREEMENT

 

This Waiver and Standstill Agreement (this “AGREEMENT”), dated as of August 22,
2002, is made by and among Krupp Government Income Trust, a Massachusetts
Business Trust (“GIT”), Krupp Government Income Trust II, a Massachusetts
Business Trust (“GIT 2” and, collectively with GIT, the “TRUSTS”), Berkshire
Income Realty, Inc. (“BIR”), Berkshire Income Realty-OP, L.P. (“BIR-OP” and,
collectively with BIR, the “PURCHASERS”).

 

WHEREAS, the Declaration of Trust of each of the Trusts, as presently in effect
(collectively, the “DECLARATIONS OF TRUST”), among other things, prohibits the
Ownership by a Person (as those terms are defined herein and therein) of more
than 9.8% of the outstanding shares of such Trust (the “EXCESS SHARE
PROVISION”); and

 

WHEREAS, each of the Declarations of Trust further provides that the trustees of
such Trust (the “TRUSTEES”) may in their discretion waive the Excess Share
Provision provided that certain conditions are met relating to the effect of
such waiver (the “EXCESS SHARE WAIVER”) on the applicable Trust’s status under
the Internal Revenue Code as a real estate investment trust (a “REIT”); and

 

WHEREAS, the Purchasers have proposed to acquire up to 55% of the outstanding
shares of each of the Trusts in exchange for the Series A preferred stock of BIR
in connection with the formation of a REIT whose primary goal will be to
acquire, own and operate multi-family residential properties (the “EXCHANGE
OFFER”); and

 

WHEREAS, in connection with the Exchange Offer, the Purchasers have requested
that the Trustees of each of the Trusts grant an Excess Share Waiver to each of
the Purchasers pursuant to Article XII.1(G) of each of the Declarations of
Trust; and

 

WHEREAS, the Trustees of each of the Trusts have determined to grant such Excess
Share Waivers on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

1.             DEFINITIONS.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

1.1. “ACTION” means any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any United States federal, state or local or any foreign government, or
political subdivision thereof, or any multinational organization or authority or
any authority, agency or commission entitled to exercise any administrative,

executive, judicial, legislative, police, regulatory or taxing authority or
power, any court or tribunal (or any department, bureau or division thereof), or
any arbitrator or arbitral body.

 

1

--------------------------------------------------------------------------------


 

1.2. “AFFILIATE” shall have the meaning given it in Rule 12b-2 under the
Exchange Act. For the avoidance of doubt, the Trusts shall not be deemed to be
an Affiliate of the Purchaser.

 

1.3. “AGREEMENT” shall have the meaning set forth in the preamble.

 

1.4. “ASSOCIATE” shall have the meaning given it in Rule 12b-2 under the
Exchange Act. For the avoidance of doubt, the Trusts shall not be deemed to be
an Associate of the Purchaser.

 

1.5. “BIR” shall have the meaning set forth in the preamble.

 

1.6. “BIR-OP” shall have the meaning set forth in the preamble.

 

1.7. “BUSINESS COMBINATION” shall mean (i) any merger or consolidation of either
Trust with (a) the Purchasers, their Affiliates or Associates, or (b) any other
entity if the merger or consolidation is caused by the Purchasers, their
Affiliates or Associates; (ii) any sale, lease, exchange, mortgage, pledge,
transfer or other disposition of assets, in one transaction or a series

of transactions, except proportionally as a holder of Shares, whether as part of
a dissolution or otherwise, by either Trust to the Purchasers, their Affiliates
or Associates; (iii) any transaction which results in the issuance or transfer
by either Trust of any Shares to the Purchasers, their Affiliates or Associates,
except (a) pursuant to the exercise, exchange or conversion of securities
exercisable for, exchangeable for or convertible into Shares, which securities
were outstanding on the date of the Exchange Offer, (b) pursuant to a dividend
paid or made by such Trust from any source in respect of the Shares, or the
exercise, exchange or conversion of securities exercisable for, exchangeable for
or convertible into Shares which securities are distributed PRO RATA to all
holders of Shares, which securities were outstanding on the date of the Exchange
Offer, (c) pursuant to an exchange offer by such Trust to purchase Shares made
on the same terms to all holders of Shares, or (d) the issuance or transfer of
Shares by such Trust; PROVIDED, HOWEVER, that in no case under clauses (b)
through (d) above, inclusive, that there shall be an increase in the Purchasers’

proportionate Ownership of the Shares; (iv) any transaction by either Trust
which has the effect, directly or indirectly, of increasing the proportionate
Ownership of the Shares (or securities convertible into Shares) which are owned
by the Purchasers, except as a result of any purchase or redemption of any
Shares not caused, directly or indirectly, by the Purchasers, their Affiliates
or Associates; or (v) any receipt by the Purchasers, their Affiliates or
Associates of the benefit, directly or indirectly, except proportionately as a
holder of Shares of such Trust, of any loans, advances, guarantees, pledges or
other financial benefits, other than those expressly permitted in subsections
(i) through (iv) above, inclusive, provided by or through such Trust.

 

1.8. “CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

1.9. “DECLARATIONS OF TRUST” shall have the meaning set forth in the recitals.

 

1.10. “EXCESS SHARE PROVISION” shall have the meaning set forth in the recitals.

 

1.11. “EXCESS SHARE WAIVER” shall have the meaning set forth in the recitals.

 

1.12. “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

 

2

--------------------------------------------------------------------------------


 

1.13. “EXCHANGE OFFER” shall have the meaning set forth in the recitals.

 

1.14. “INDEPENDENT TRUSTEE” shall mean a Trustee of one or both of the Trusts
who (i) is not an Affiliate, directly or indirectly, of the Krupp Mortgage
Advisors Limited Partnership (together with any successors, the “Advisor”),
whether by ownership of, ownership interest in, employment by, any material
business or professional relationship with, or services as an officer or
director of, the Advisor or its Affiliates, (ii) does not serve as a director or
trustee for more than two other REITs organized by the Advisor or its
Affiliates, and (iii) performs no other services for the Trust, except as a
Trustee. For this purpose, an indirect relationship shall include circumstances
in which an immediate family member of a Trustee has one of the foregoing
relationships with the Advisor or the Trust.

 

1.15. “INDIVIDUAL” shall have the meaning given it in Section 542(a)(2) of the
Code, as modified by Section 856(h) of the Code.

 

1.16. “GIT” and “GIT 2” shall have the meanings set forth in the preamble.

 

1.17. A Person shall be considered to “OWN”, be the “OWNER” or have “OWNERSHIP”
of equity interests (including without limitation Shares) if such Person is
treated as owner of such equity interests for purposes of Section 542 and
Section 544 of the Code as modified by Section 856(h) of the Code.

 

1.18. “PERSON” shall include an individual, corporation, partnership, estate,
trust, association, joint stock company, unincorporated organization or other
entity and also includes a group as that term is used for purposes of Section
13(d)(3) of the Exchange Act.

 

1.19. “PURCHASERS” shall have the meaning set forth in the preamble.

 

1.20. “REIT” shall have the meaning set forth in the recitals.

 

1.21. “SHARES” of a Trust shall mean shares of beneficial interest, no par
value, of such Trust.

 

1.22. “TRUSTEES” shall have the meaning set forth in the recitals.

 

1.23. “TRUSTS” shall have the meaning set forth in the preamble.

 

2.             EXCESS SHARE WAIVER.

 

2.1. EXEMPTION FROM EXCESS SHARE PROVISIONS. Subject to the terms and conditions
of this Agreement, each of the Trusts hereby exempts each of the Purchasers, in
respect of the acquisition of Shares of such Trust pursuant to the Exchange
Offer, from the provisions of Article XII.1(A) of each of the Declarations of
Trust regarding a Person becoming an Owner of Shares of such Trust in excess of
9.8% of the outstanding Shares, but less than 80% of the outstanding Shares;
PROVIDED, that (i) each Trust shall have received contemporaneously with this
grant of such exemption an opinion of counsel from counsel to the Purchasers in
the form attached as EXHIBIT A hereto; (ii) such opinions shall be reconfirmed
as of the consummation of the Exchange Offer; (iii) each Trust shall have
received an opinion of counsel from counsel to

 

3

--------------------------------------------------------------------------------


 

the Purchasers that this Agreement is enforceable against the Purchasers in
accordance with its terms; and (iv) the Purchasers shall have furnished to each
Trust a copy of the opinion of an independent investment bank, when delivered to
the Purchasers, to the effect that the consideration to be received by the
holder of Shares of the Trusts tendered in the Exchange Offer is fair, from
afinancial point of view, to such holder.

 

2.2. LIMITATION ON OWNERSHIP OF TRUSTS. Each of the Trusts will use its best
efforts to prevent any Person (other than the Purchasers and Persons treated as
Owners of the outstanding Shares of each Trust through their Ownership of the
Purchasers) from becoming the Owner of more than 4.9% of the outstanding Shares
of such Trust, including by utilizing any redemption provisions of the Trust and
all available powers under the Declaration of Trust to prevent or refuse to
permit the transfer of Shares in order to preserve the status of the Trust as a
REIT under the Code; PROVIDED, HOWEVER, that if any court of competent
jurisdiction shall determine any such action is ineffective or unauthorized in
any instance, the Trust shall have no liability to the Purchasers and the
Purchasers shall promptly exercise their rights described in Section 3.1.2 of
this Agreement to protect and preserve the status of the Trust as a REIT.

 

2.3. TERM. The exemption granted by Section 2.1 above shall expire if the
Purchasers have not acquired more than 9.8% of the outstanding Shares of a Trust
pursuant to the Exchange Offer by March 31, 2003. The provisions of Section 2.2
above shall expire at such time as the Purchasers Own 9.8% or less of the
outstanding Shares of such Trust.

 

2.4. COMPLIANCE WITH REGULATIONS. Each of the Trusts will comply with the
procedures imposed by the regulations promulgated under Section 857(f) of the
Code for purposes of determining the Ownership of the outstanding Shares of the
Trust and shall furnish to the Purchasers copies of all information provided by
the holders of Shares of such Trust in accordance with such procedures.

 

2.5. PROHIBITED ACTIONS. The Trusts will not, without the prior written consent
of the Purchasers, take, or fail to take, any action that causes any Shares of
the Trusts acquired by the Purchasers pursuant to the Exchange Offer to be
deemed “Excess Shares” under the Declarations of Trust; PROVIDED, HOWEVER, that
nothing in this Agreement shall require the Trusts to take any such actions to
preclude the application of the Excess Share Provisions of the Declarations of
Trust to any other transaction not expressly permitted under this Agreement,
whether involving the Purchasers or any Person treated as an Owner of the Shares
of any Trust as a consequence of such Person’s direct or indirect interest in
any Purchaser.

 

3.             STANDSTILL PROVISIONS.

 

3.1. GENERAL STANDSTILL.

 

3.1.1. LIMITATION ON OWNERSHIP BY THE PURCHASERS. The Purchasers shall not Own,
or offer, propose or agree to Own, in the aggregate, directly or indirectly, any
Shares of either of the Trusts in excess of fifty-five (55%) percent of the
outstanding Shares of such Trust.

 

4

--------------------------------------------------------------------------------


 

3.1.2. LIMITATION ON OWNERSHIP BY INDIVIDUALS. Each Purchaser shall by the
provisions of its organizational instruments and by agreement with its
shareholders and partners secure effective and enforceable rights to prevent,
and shall prohibit, the acquisition or retention of shares or partnership
interests in such Purchaser by any Person to the extent necessary so that (i) no
Individual shall Own more than 23.0% (by value) of the outstanding Shares of
either Trust; (ii) no two Individuals shall collectively Own more than 30% (by
value) of the outstanding Shares of such Trust; (iii) no three Individuals shall
collectively Own more than 36.5% (by value) of the outstanding Shares of such
Trust; (iv) no four Individuals shall collectively Own more than 43.0% (by
value) of the outstanding Shares of such Trust; (v) no five Individuals shall
collectively Own more than 49.5% (by value) of the outstanding Shares of such
Trust; and (vi) no Individual not taken into account in the immediately
preceding clauses shall, as a consequence of such Person’s Ownership of shares
of BIR, Own more than 1.75% (by value) of the outstanding Shares of either
Trust. Without limiting the generality of the foregoing, the Purchasers agree
that they shall make distributions of available cash, dispose of Shares of
either Trust, or take any other reasonable action necessary or appropriate to
maintain the foregoing limitations on Ownership of the Trusts.

 

3.1.3. VIOLATION. If a Purchaser, or any Person that is treated as Owning Shares
of any Trust as a consequence of such Person’s direct or indirect interest in
such Purchaser, Owns, or offers, proposes or agrees to Own or retain any Shares
of either of the Trusts in violation of this Agreement, such Purchaser shall
notify the Trusts and shall immediately take all such action as necessary to
cause such violation to be corrected in compliance with the provisions of this
Agreement, the organizational documents of the Purchasers, and related
agreements between the Purchasers and their shareholders or partners; PROVIDED,
HOWEVER, that the Trusts may also pursue any other available remedy to which
they may be entitled as a result of such violation. 3.2. COMPLIANCE WITH
REGULATIONS. BIR will comply with the proceduresimposed by the regulations
promulgated under Section 857(f) of the Code for purposes of determining the
Ownership of the outstanding shares of BIR. BIR-OP will follow the same
procedures as if it were governed by the provisions of Section 857(f). Each
Purchaser shall furnish to the Trusts copies of all information provided by the
shareholders or partners of such Purchaser in accordance with such procedures
and any other procedures adopted by the Purchasers in order to ensure compliance
with the provisions of this Agreement.

 

3.3. VALUATION REPORTS. For purposes of ensuring compliance with the provisions
of Section 3.1.2 hereof, the Purchasers shall furnish to the Trustees of each
Trust (i) each fiscal quarter, a report setting forth the best judgment of the
General Partner of BIR-OP and of the directors of BIR as to the value of the
different classes of interests in each of the Purchasers and their determination
of the percentage Ownership in the Trusts held by Individuals that are direct
and indirect partners of BIR-OP (provided, however, that for those Individuals
who are indirect partners of BIR-OP solely by reason of the fact that they Own
shares of BIR, it shall be sufficient to represent that no such Individual Owns
more than 1.75% (by value) of the outstanding shares of either Trust solely by
reason of such Individual’s Ownership of shares of BIR); and (ii) annually, an
audit by the Purchasers’ independent accountants (or such other experts
reasonably acceptable to the Trusts) of the valuation methods and assumptions
used to prepare such reports.

 

5

--------------------------------------------------------------------------------


 

 

3.4. FURTHER INFORMATION. Each Purchaser shall promptly provide such further
information regarding the Ownership of its respective equity interests as the
Trustees of the Trusts shall from time to time reasonably request.

 

3.5. BOARDS OF TRUSTEES. Each Purchaser shall not, and shall cause each
Affiliate and Associate of such Purchaser not to, directly or indirectly seek to
change the composition of the Board of Trustees of either of the Trusts such
that the majority of such Board of Trustees would not be comprised of
Independent Trustees.

 

3.6. ACTIONS AFFECTING STATUS. Each Purchaser shall not, and shall cause each
Affiliate and Associate of such Purchaser not to, directly or indirectly take
any action to cause either of the Trusts to cease to be a reporting company
under the Exchange Act.

 

3.7. BUSINESS COMBINATIONS. Each Purchaser shall not, and shall cause each
Affiliate and Associate of such Purchaser not to, alone or in concert with any
Person, directly or indirectly solicit, seek to effect, negotiate with or
provide any information to any other party with the intent of effecting, or make
any statement or proposal, whether written or oral, with the intent of effecting
any Business Combination with either or both of the Trusts that shall not have
been approved by a majority of the Independent Trustees of such Trust.

 

4.             MISCELLANEOUS.

 

4.1. SUCCESSION AND ASSIGNMENT; NO THIRD-PARTY BENEFICIARY. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, each of which such successors and
permitted assigns shall be deemed to be a party hereto for all purposes hereof.
Except as expressly provided herein, this Agreement is for the sole benefit of
the parties and their permitted successors and assignees and nothing herein
expressed or implied shall give or be construed to give any Person, other than
the Parties and such successors and assignees, any legal or equitable rights
hereunder.

 

4.2. AMENDMENTS AND WAIVERS. No amendment or waiver of any provision of this
Agreement shall be valid and binding unless the same shall be in writing and
signed by the Trusts and the Purchasers. No waiver by any party of any breach of
any provision hereunder, whether intentional or not, shall be deemed to extend
to any prior or subsequent breach of any such provision hereunder or affect in
any way any rights arising by virtue of any prior or subsequent such occurrence.
No delay or omission on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof.

 

4.3. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.

 

4.4. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by the other parties hereto.

 

6

--------------------------------------------------------------------------------


 

4.5. SEVERABILITY. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision shall be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.

 

4.6. HEADINGS. The headings contained in this Agreement are for convenience
purposes only and shall not in any way affect the meaning or interpretation
hereof.

 

4.7. CONSTRUCTION. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each provision contained herein shall
have independent significance.

 

4.8. GOVERNING LAW. This Agreement, the rights of the parties and all Actions
arising in whole or in part under or in connection herewith shall be governed by
and construed in accordance with the domestic substantive laws of The
Commonwealth of Massachusetts, without giving effect to any choice or conflict
of law provision or rule that would cause the application of the laws of any
other jurisdiction.

 

4.9. JURISDICTION; VENUE. Each party to this Agreement, by its execution hereof,
(a) hereby irrevocably submits to the exclusive jurisdiction of the state courts
of The Commonwealth of Massachusetts or the United States District Court located
in The Commonwealth of Massachusetts for the purpose of any Action between the
parties arising in whole or in part under or in connection with this Agreement,
(b) hereby waives to the extent not prohibited by applicable law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
any such Action brought in one of the above-named courts should be dismissed on
grounds of FORUM NON CONVENIENS, should be transferred or removed to any court
other than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court and (c) hereby agrees not to commence any such
Action other than before one of the above-named courts.

 

Each party further agrees that for any Action between the parties arising in
whole or in part under or in connection with this Agreement, such party bring
Actions only in the City of Boston. Each party further waives any claim and
shall not assert that venue should properly lie in any other location within the
selected jurisdiction. Notwithstanding any other provision of this Agreement, a
party may commence an Action in any court and location (a) solely for the
purpose of enforcing an order or judgment issued by one of the courts specified
above and (b) to the extent set forth in Section 6.10.

 

7

--------------------------------------------------------------------------------


 

4.10. SPECIFIC PERFORMANCE. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that, without
posting bond or other undertaking, the other parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any Action instituted in any court of the United States or
any state thereof having jurisdiction over the parties and the matter in
addition to any other remedy to which it may be entitled, at law or in equity.
Each party further agrees that, in the event of any action for specific
performance in respect of such breach, it shall not assert the defense that a
remedy at law would be adequate.

 

4.11. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.

 

The Trusts:

 

KRUPP GOVERNMENT INCOME TRUST

 

 

 

 

 

 

By:

/s/ Douglas Krupp

 

 

 

 

Name: Douglas Krupp

 

 

Title: Chairman

 

 

 

 

 

 

 

 

 

KRUPP GOVERNMENT INCOME TRUST II

 

 

 

 

 

 

By:

/s/ Douglas Krupp

 

 

 

Name: Douglas Krupp

 

 

Title: Chairman

 

 

 

 

 

 

 

 

The Purchasers:

 

BERKSHIRE INCOME REALTY, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Quade

 

 

 

 

 

Name: David Quade

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

BERKSHIRE INCOME REALTY-OP, L.P.

 

 

 

by: Berkshire Income Realty, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Quade

 

 

 

 

 

Name: David Quade

 

 

 

Title: President

 

 

9

--------------------------------------------------------------------------------